DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present application is a continuation of application 15/107,968 issued as US 11,111,349.

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on May 2, 2022 has been fully considered. The amendment to instant claims 19, 24-25 an addition of new claims 27-29 are acknowledged. In light of the amendment file by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 19, 21-22, 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As currently amended instant claim 19 and the newly added claims 28 and 29 recite limitations of the tube having a cylindrical shape. However, instant specification does not provide a support for said limitation. Thus, instant specification is silent with respect to “the tube and the fitting portion having a cylindrical shape”. Though from Fig. 2 and Fig. 3 of instant specification it could be seen that the fitting portion 102 is having shape close to cylindrical, there is no description that the tube portion has cylindrical shape. The tube may have not only circular cross-section to form cylindrical shape, but also square or rectangular cross-section as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27, which is dependent on claim 19, recites a limitation of “the flange portion is connected to the first tube and the second tube”. However, there is a lack of antecedent basis for the term “the flange portion” since claim 19 does not refer to “flange portion” in general; rather instant claim 19 recites “the first flange portion” connected to the first tube portion and the first fitting portion. Further, it is not clear how “the flange”, i.e. a single flange can be connected to both first and second tube portions, if the second tube portion is location on the opposite size of the first tube portion.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 19, 21-22, 24-29 are rejected under 35 U.S.C. 103 as unpatentable over Tanji et al (US 2011/0101561) in view of Tani et al (US 2013/0052377).

7. Tanji et al discloses a method for forming a resin hollow molded article comprising the steps of (Fig. 12-15):
1) extruding a molten thermoplastic resin from a T-die 28;
2) drooping the thermoplastic resin downward between the split mold blocks 32A,B (Fig. 12);
3) clamping the resin between the split blocks 32A, B and molding the resin to form the molded article ([0082]-[0084], Fig. 14, 15) under the suction to adsorb the resins into cavities 116 ([0085]);
4) moving mold frames away from each other, opening the split mold blocks; and 
5) taking out the formed molded article ([0086]),
Wherein the used thermoplastic resin comprises a polyethylene having MFR (2.16kg,230ºC) of less than 3.0 g/10 min, or 0.3-1.5 g/10 min ([0070]), further mixed with a foaming agent ([0071]).

Figure 12 of Tanji et al is presented below:


    PNG
    media_image1.png
    467
    388
    media_image1.png
    Greyscale


8. Though the MFR of the polyethylene used in the method of Tanji et al is determined at 230ºC, and not 190ºC, since the MFR of the resin, i.e. the flow of the resin, decreases with the decrease of temperature, therefore, the MFR of the polyethylene at 190ºC would be reasonably expected to be less than that at 230ºC, i.e. the MFR of the polyethylene of Tanji et al measured at 190ºC would be reasonably expected to be less than 3 g/10 min, and less than 1.5 g/10 min, less than the specific values in the range of 0.3-1.5 g/10 min, or having values in the range of 0.34-1 g/10 min, as claimed in instant invention, as well (as to instant claim 19, 28-29). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9. It is noted that Fig. 12 of Tanji et al, presenting the method of forming the molded article, is substantially the same as Fig. 8 of instant specification and discussed in paragraphs [0055]-[0068] of instant specification.

10. Though Tanji et al discloses the hollow molded article being produced by said method, Tanji et al does not explicitly recite said molded article being a duct and does not explicitly recite the structure of said duct such as comprising a cylindrical tube body, a flange portion and a cylindrical fitting portion. Further, though Tanji et al discloses the molten resin comprising foaming agent, Tanji et al does not explicitly teach the molten resin being produced by foaming, i.e. being foamed.

11. However,  Tani et al discloses a method for forming a tubular molded article, specifically a duct ([0151]) by extruding and suspending a molten foamed thermoplastic resin between split mold blocks 12a and 12b (Fig. 11), followed by clamping the split mold blocks and molding the resin to form the hollow molded article/foam ([0110]-[0113], [0120]), wherein the tubular molded foam is cooled inside the split mold blocks by using a blow-in needle 14 and blow-out needle 15  to pass air into and through the resin sheets ([0120], Fig. 6). The blow-in needle supplies air, and thereby appears to be connected to a supply port/portion; the blow-out needle is located at the fitting portion (see Fig. 5, 6, [0062], as to instant claim 24).   

12.  Figure 11 of Tani et al is shown below:

    PNG
    media_image2.png
    489
    394
    media_image2.png
    Greyscale


13.  It is noted that the process presented in Figure 11 of Tani et al is substantially similar to the process shown in Figure 12 of Tanji et al, and is substantially the same as Fig. 8 of instant specification and discussed in paragraphs [0055]-[0068] of instant specification.

14. The temperature of the air to be suppled from the blow-in needle is 10-30ºC ([0080] of Tani et al, as to instant claims 21-22). By using the air blown at such temperature, specifically, lower than room temperature, the time for cooling of the foam is shortened and the foam can be manufactured at low cost ([0080] of Tani et al).
As to instant claim 27, the duct comprises a bridge portion 104f to be joined with tube portion 101c and the tube portion 101d ([0050]); the bridge portion and the flange portions are pressed in the thickness direction ([0074]). It is noted that the flange portions and the bridge portions of the duct of instant invention are pressed in thickness direction as well (see [0043] of instant specification). Therefore, the bridge portions and the flange portions of the duct of Tani et al appear to have plate shape, similarly to those claimed in instant invention as well (as to instant claims 19, 27-29).

15.  The method of Tani et al leads to producing a tubular molded foam/duct 100 as shown below (Fig. 1-3, [0110] of Tani et al):


    PNG
    media_image3.png
    263
    634
    media_image3.png
    Greyscale

                                                                 Figure 1


    PNG
    media_image4.png
    299
    311
    media_image4.png
    Greyscale

                                                                  Figure 2


    PNG
    media_image5.png
    223
    287
    media_image5.png
    Greyscale

                                                        Figure 3

The duct 100 comprises supply port 105 (as to instant claim 24) connected to tube portions 101.

Thus, in Figure 1 of Tani et al: the duct comprises tube portions 101a and 101d and further fitting portions 102a and 102d (also as shown in Fig. 2-3), wherein both fitting portions 102a and 102d appear to have cylindrical shape and having outer diameter larger than the diameter of the tube portions 101a and 101d, at least at their connection. Though the tube portions 101a and 101d are not explicitly cited as having cylindrical shape, since said tube portions 101a and 101d are further connected to the cylindrically-shaped fitting portions 102a and 102d, it would have been obvious to a one of ordinary skill in the art to make the tube portions having, at least at the sites for connection to the fitting portion, cylindrical shape as well, so to ensure a proper connection of the tube portions and the fitting portions, as well (as to instant claims 19, 28, 29).
As shown in Figure 1, the duct further comprises flange portions 103a and 103d; and as shown in Figure 2, the flange portions 103a are having plate/flat shape, and are connected to both tube portion 101a and fitting portion 102a.
Tani et al teaches that the molded foam of Fig. 1 allows to prevent generation of an unwanted lump on the inside of a tube body ([0014], [0016], [0099], [0100]).

16. Since Tani et al and Tanji et al are related to methods for making hollow molded articles, such as ducts, comprising delivering a thermoplastic resin between split mold blocks, followed by clamping the split mold blocks and molding the resin under blowing air, and thereby belong to the same field of endeavor, wherein Tani et al discloses the step of blowing air having a temperature of 10-30ºC using a combination of blow-in needle supply line and blow-out needle supply line at the other end, and the duct comprising the tube portions, the fitting portions and flange portions, wherein Tani et al explicitly teaches that by using the air blown at such temperature, specifically, lower than room temperature, the time for cooling of the foam is shortened and the foam can be manufactured at low cost,  and further teaches that that the molded foam of Figure 1 allows to prevent generation of an unwanted lump on the inside of a tube body, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Tani et al and Tanji et al, and use the method of Tanji et al to produce the duct having the structure as shown in Figure 1 of Tani et al, and in the method of Tanji et al to blow air having temperature of 10-30ºC through the resin during molding step using blow-in needle and blow-out needle, as taught by Tani et al, so to produce at low cost the duct of Tanji et al  in view of Tani et al having the structure as shown on Figure 1, which duct allows to prevent generation of an unwanted lump on the inside of a tube body, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

17.  Since the molded duct of Tanji et al in view of Tani et al  is substantially the same as that claimed in instant invention, made from substantially the same foamed molten polyethylene, and is produced by substantially the same process as claimed in instant invention (see Fi. 12-15 of Tanji et al, Fig. 1-3, 11 of Tani et al  and Fig. 8 of instant specification), therefore, the molded duct of Tanji et al in view of Tani et al  would be reasonably expected to comprise the same properties as those claimed in instant invention, including melt flow rate of the resin constituting the duct and expansion ratio (as to instant claims 25-26), or the properties having ranges overlapping with or close to those as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

18. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific process conditions, such as speed of extrusion, drooping, molding conditions, and the specific properties of the used resin such as MFR and level of foaming, so to produce the final molded duct having a desired MFR of the resin and the desired expansion ratio, thereby arriving to instant invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

19.  Claims 19, 21-22, 24-29 are rejected under 35 U.S.C. 103 as unpatentable over Tanji et al (US 2011/0101561) in view of Tani et al (US 2013/0052377) and Onodera et al (US 2011/0073211).

20. The discussion with respect to Tanji et al (US 2011/0101561) in view of Tani et al (US 2013/0052377), set forth in paragraphs 6-18 above, is incorporated here by reference.

21.   Though Tanji et al  in view of Tani et al do not explicitly recite the expansion ratio of the duct being 1.3-1.6,
Onodera et al discloses a method for forming a duct by extruding and positioning a physically foamed resin between split mold blocks, clamping the split mold blocks, blowing an air to the closed blocks and molding under suction ([0041], [0044], [0060]-[0063]), wherein the produced duct is having expansion ratio of 1.5-3 times ([0081]).
22. Since Onodera et al and Tanji et al  in view of Tani et al are related to methods for forming a duct comprising steps of delivering the foamed resin to split mold blocks, clamping the blocks, followed by molding under suction with blown air, and thereby belong to the same field of endeavor, wherein Onodera et al teaches that the ducts produced by such method are having expansion ratio of 1.5-3 times, i.e. including 1.5 times, therefore, based on the combined teachings of Onodera et al and  Tanji et al  in view of Tani et al, it would have been obvious to a one of ordinary skill in the art to produce the duct of Tanji et al  in view of Tani et al having expansion ratio of 1.5 as well, given such is desired depending on the specific end use of the duct, and use the foamed resin that is physically foamed, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

23. Claims 19, 21-22, 24-29 are rejected under 35 U.S.C. 103 as unpatentable over Tanji et al (US 2011/0101561) in view of Tani et al (US 2013/0052377), in further view of Imanari et al (US 2004/0166269).

24. The discussion with respect to Tanji et al (US 2011/0101561) in view of Tani et al (US 2013/0052377) set forth in paragraphs 6-18 above, is incorporated here by reference.

25. Though Tanji et al  in view of Tani et al do not explicitly recite the MFR of polyethylene resin being 0.34-1 g/10 min (190ºC) and the resin of the duct having MFR of 0.17 to less than 0.8 g/10 min (190ºC),
Imanari et al discloses foam molded articles, specifically an air-conditioning duct ([0079]), produced by melt kneading a polyethylene resin and a physical foaming agent, followed by extruding, foaming the resin composition and further molding said by sandwiching between molds ([0049]) with air blown (Abstract, [0019]),  wherein the used polyethylene resin comprises:
A)  40-85%wt of a polyethylene having melt flow rate of 0.1-20 g/10 min (190C) ([0008], [0010], [0061]) and
B) 15-60%wt of a polyethylene having melt flow rate 0.2-20 g/10 min ([0010], [0012]);
the overall polyethylene resin having MFR of 0.2-25 g/10 min, preferably 0.2 g/10 min to 20 g/10 min, or 0.5-15 g/10 min  ([0037], [0038],[0012]).

Thus, the MFR of the used polyethylene resin of Imanari et al of as low as 0.2 g/10 min and the value of MFR of 0.5 g/10 min are within the teachings of Imanari et al as well (as to instant claims 19, 28-29).

26.  The MFR of the foam layer of the foam-molded article is 0.2-25 g/10 min ([0048], [0049], as to instant claim 26). Thus, the MFR of the molded foam of Imanari et al of as low as 0.2 g/10 min is within the teachings of Imanari et al as well (as to instant claim 26).

27. The ranges for MFR values of the resins of Imanari et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

28. Since Imanari et al and Tanji et al  in view of Tani et al are related to methods for producing ducts by blow molding of polyethylene resin, and thereby belong to the same field of endeavor, wherein Imanari et al teaches that use of polyethylene resin having MFR at 190ºC of 0.2-25 g/10 min, i.e. including values of 0.5 g/10 min, and the produced molded resin having MFR of as low as 0.2 g/10 min, therefore, based on the combined teachings of Imanari et al and Tanji et al  in view of Tani et al, it would have been obvious to a one of ordinary skill in the art to choose and use the polyethylene resin having MFR in the range of 0.2-15 g/10 min, such as 0.5 g/10 min, as the polyethylene resin used for making the duct of Tanji et al  in view of Tani et al, so to ensure the produced molded resin is having MFR of as low as 0.2 g/10 min, given such is desired, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
29.  Applicant's arguments filed on May 2, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764